In a proceeding to review the assessment of cer*748tain real property for the tax year 1974-1975, petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered January 28, 1975, which (1) granted respondent’s motion, made at the close of petitioner’s case, to dismiss the petition and (2) dismissed the petition. Judgment affirmed, without costs or disbursements. The record reveals a fatal failure of proof as respects the market value of petitioner’s property. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.